Luke, J.
When this case was first before this court (24 Ga. App. 796, 102 S. E. 364), the judgment of the lower court, dismissing the petition on general demurrer, was reversed, this court holding that the tax-receiver of Floyd county, under the act of 1918 (Ga. L. 1918, p. 110), was entitled to receive for his services for the entire year 1918 the same compensation received by the tax-collector of that county. On certiorari the Supreme Court affirmed the judgment of this court, with direction that such further action be taken by this court as would be necessary to give effect to the opinion of the Supreme Court, that opinion holding, in substance, that the compensation of the-tax-receiver should be apportioned on the following basis: For the first seven and a half months, approximately, of 1918 (that is prior to August 17, 1918) he was entitled to receive one half of the compensation paid to the tax-collector for the same period of time, and for the remainder of the year he was entitled to the same compensation as the tax-collector, the compensation of both officers to be treated as in the nature of fixed salaries for the entire year and to be apportioned accordingly. 151 Ga. 313 (106 S. E. 280). The judgment sustaining the general demurrer to the petition is therefore reversed, with direction that the further proceedings in the case be had 'in accordance with the' above opinion of the Supreme Court.

Judgment reversed, with direction.


Broyles, G. J., and Blood-worth, J., concur.